department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc dom corp tl-n-7097-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel large and mid-size business charles w maurer jr attorney lmsb from edward s cohen chief cc corp subject regence ordering rule this chief_counsel_advice responds to your memorandum in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent unless otherwise specified citations refer to the regulations effective at the time of the transaction legend date date date year issues where a consolidated_group includes two organizations described in sec_833 sec_833 organizations and a non-insurance subgroup how should the taxable_income limitation on the sec_833 deduction be computed tl-n-7097-00 where a consolidated_group includes two sec_833 organizations should the taxable_income limitation on the sec_833 deduction be computed separately for each organization or should all such organizations be combined for computation purposes if an sec_833 organization joins a consolidated_group on date and ratably allocates its items between the separate and consolidated periods how should the sec_833 deduction be computed if an sec_833 organization joins a consolidated_group on date and its short taxable_year ending date resulted in a loss which created a srly nol deduction for that organization in the consolidated_return for the year ending date how should the srly limitations be applied in computing the sec_833 deduction conclusion sec_1 an sec_833 organization that is a member of a consolidated_group calculates its sec_833 deduction in the same manner as it would if it filed a separate_return for purposes of computing the sec_833 deduction taxable_income limitation each sec_833 organization should compute its own taxable_income as defined by sec_832 including the deductions allowed by sec_833 by only taking into account its health-related items as required by sec_833 each sec_833 organization should separately compute its own sec_833 deduction and its own deduction limitation under sec_833 by only using the corporation’s own health-related items where an sec_833 organization allocates items ratably between separate and consolidated periods the corporation determines its sec_833 deduction for the entire year and then allocates part of the deduction to each period the srly limitation does not affect the calculation of the sec_833 deduction sub calculates its sec_833 deduction and then determines the deduction limitation by determining taxable_income under sec_832 taking into account its health-related nols facts parent an organization described under sec_833 is the common parent of a consolidated_group that includes non-insurance companies parent acquired sub another sec_833 organization on date tl-n-7097-00 for sub’s short taxable_year ending date sub filed a separate_return for the period from date to date sub was included in parent’s consolidated_return sub reported a loss for its short taxable_year ending date without taking into consideration an available net_operating_loss carryforward sub also reported a loss for the short taxable_year it was a member of the parent the parent consolidated_group had positive taxable_income for the tax_year ending date sub calculated the sec_833 deduction amount absent the taxable_income limitation of sec_833 on a full-year basis using its ending adjusted surplus from year sub took this figure and ratably allocated the amount to the short taxable_year ending date and the consolidated_return_year ending date sub reported the figure allocable to the period it was included in the consolidated_return as its sec_833 deduction the taxpayer determined there was no sec_833 limitation on the deduction sub contributed no taxable_income to the group law and analysi sec_1 where a consolidated_group includes two sec_833 organizations and a non-insurance subgroup how should the taxable_income limitation on the sec_833 deduction be computed we concur with the conclusion in your memorandum sec_833 allows sec_833 organizations a deduction for any taxable_year equal to the excess if any of a percent of the sum of i the claims incurred during the taxable_year and liabilities incurred during the taxable_year under cost-plus contracts and ii the expenses_incurred during the taxable_year in connection with the administration adjustment or settlement of claims over b the adjusted surplus as of the beginning of the taxable_year sec_833 this deduction is limited by sec_833 which provides that the deduction determined under paragraph for any taxable_year shall not exceed taxable_income for such taxable_year determined without regard to such deduction sec_832 provides in part that taxable_income means the gross_income as defined in sec_832 less the deductions allowed by sec_832 thus because sec_832 allows a deduction for nol carryovers permitted under sec_172 the sec_833 organization must reduce its taxable_income attributable to health-related items by the portion of its nol_carryover attributable to health-related items in determining the sec_833 limitation sec_833 provides that any determination under this subsection shall be made by only taking into account items attributable to the health-related business_of_the_taxpayer thus the computation of the amount of the deduction under sec_833 and the taxable_income limitation under b take into tl-n-7097-00 account only the items that are attributable to the health-related business of the sec_833 organization to the extent the organization has no health-related taxable_income after applying health-related nols it is not entitled to a sec_833 deduction in the facts presented above under a separate_entity calculation of the sec_833 deduction sub is not entitled to an sec_833 deduction for either its short taxable_year ending date or for the portion of the year it is included in parent’s consolidated_return ending date provided that sub did not have health-related taxable_income for the taxable_year sec_833 the consolidated_return_regulations modify the calculation of tax for corporations filing a consolidated_return however the code is applicable to the group to the extent the regulations do not exclude its application sec_1_1502-80 in this case the consolidated_return_regulations do not change the application of sec_833 sec_1_1502-11 sets forth how a consolidated_group determines its taxable_income this section provides that the consolidated_taxable_income for a consolidated_return_year shall be determined by taking into account the separate_taxable_income as defined by sec_1_1502-12 of each member of the group and the specific enumerated items that are calculated on a consolidated basis sec_833 deduction is not listed in sec_1_1502-11 as one of the items calculated on a consolidated basis therefore a member entitled to the sec_833 deduction must factor in the deduction when determining separate_taxable_income under sec_1_1502-12 unless that regulation section provides otherwise sec_1_1502-12 provides that the separate_taxable_income of a member is computed in accordance with the provisions of the code covering the determination of taxable_income of separate corporations subject_to specified enumerated modifications sec_833 is not one of the listed modifications therefore an sec_833 organization allowed by the code to take the sec_833 deduction is allowed the deduction in computing its separate_taxable_income under sec_1_1502-12 because the consolidated_return_regulations do not modify the calculation of the sec_833 deduction parent and sub each calculate the deduction including the limitation thereon under the code sec_833 as if each filed a separate_return because sec_833 provides that these organizations determine their taxable_income as stock insurance_companies under sec_832 sec_832 is used to determine taxable_income for purposes of the limitation however only health-related items are used in the calculation tl-n-7097-00 where a consolidated_group includes two sec_833 organizations should the taxable_income limitation on the sec_833 deduction be computed separately for each organization or should all such organizations be combined for computation purposes we agree with your conclusion as stated above the deduction and limitation should be calculated separately for each organization in the consolidated_group in a separate_return context each sec_833 organization must calculate its taxable_income under sec_832 using only health-related items to determine the sec_833 limitation on the deduction sec_833 if an sec_833 organization joins a consolidated_group on date and ratably allocates items between the separate and consolidated periods how should the sec_833 deduction be computed the information submitted indicates that the taxpayer elected to allocate items pursuant to sec_1_1502-76 however that section is effective for acquisitions after date for acquisitions prior to date such as the acquisition of sub on date former sec_1 b i provided that the taxable_income to be reported in each such return shall be determined on the basis of the target member’s income shown on its permanent records including work papers if a portion of an item_of_income or deduction to be reported in each return cannot be clearly determined from the permanent records the portion of such item to be included in each such return shall be the amount of the item for the full taxable_year ratably allocated to each return based on the number of days included in each return former sec_1 b ii whether or not the items necessary to calculate the sec_833 deduction can be determined from sub’s permanent records is a factual question that may decided by your office if you determine that the items cannot be clearly determined from the permanent records then we concur with your conclusion that the sec_833 deduction is determined on a full-year basis and then ratably allocated to each period rather than allocating each item to a period and then calculating the allowable deduction separately for each period if you determine the items necessary to calculate the sec_833 deduction can be determined from the permanent records then the entire calculation should be done by treating each period as a separate tax_year see former sec_1_1502-76 for example as you point out adjusted surplus forms the base for the deduction calculation adjusted surplus is a cumulative amount adjusted each tax_year by the preceding taxable years’s adjusted_taxable_income or decreased by the preceding taxable year’s adjusted_net_operating_loss sec_833 in this case adjusted surplus should be calculated for the short tl-n-7097-00 period ending date and again for sub’s year ending date by treating each period as a separate taxable_year former sec_1_1502-76 if an sec_833 organization joins a consolidated_group on date and its short taxable_year ending date resulted in a loss that created a srly nol deduction for that organization in the consolidated_return for the year ending date how should the srly limitations be applied in computing the sec_833 deduction we agree with your conclusion because each sec_833 organization calculates its own sec_833 deduction and its taxable_income limitation separately as if it filed a separate_return the fact that the sub has losses_incurred in a separate limitation_year srly does not change sub’s sec_833 calculation sec_1_1502-1 and f in general define a separate_return_limitation_year srly as a taxable_year of a corporation for which it files a separate_return or for which it joins in the filing of a consolidated_return by another group sec_1_1502-21 limits the offsetting of net operating losses arising in a srly against consolidated_taxable_income as discussed above the consolidated_return_regulations do not change the calculation of the sec_833 deduction the srly limitations only apply when calculating consolidated_taxable_income therefore in determining the sec_833 deduction sub’s health-related nols from prior years would offset any positive taxable_income from health-related items for the year ending date even though srly would restrict the use of the nol against the parent group’s consolidated_taxable_income in the return for the taxable_year ending date case development hazards and other considerations this memorandum does not address the application of sec_1 a which determines the amount of net_operating_loss which shall be carried to other taxable years application of sec_1_172-5 was addressed in previous memoranda the national office’s position on the application of sec_1_172-5 has not changed this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call guy barry at if you have any further questions edward s cohen chief branch corporate
